                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 1 of 25 Page ID #:4501




                           1   David L. Evans (State Bar No. 155634)
                               dlevans@hamricklaw.com
                           2   Thomas P. Schmidt (State Bar No. 157831)
                               tschmidt@hamricklaw.com
                           3   Jeff Poole (State Bar No. 291783)
                               jpoole@hamricklaw.com
                           4   HAMRICK & EVANS, LLP
                               2600 West Olive Avenue, Suite 1020
                           5   Burbank, California 91505
                               Telephone No.: (818) 763-5292
                           6   Fax No.: (818) 763-2308
                           7   Attorneys for Defendant, Counter-
                               Claimant, Counter-Defendant, and
                           8   Third-Party Plaintiff
                               HI-SHEAR CORPORATION
                           9
                         10                         UNITED STATES DISTRICT COURT
HAMRICK & EVANS, LLP




                         11                       CENTRAL DISTRICT OF CALIFORNIA
                         12
                               CITY OF TORRANCE,                            Case No.: 2:17-cv-07732-DSF-JPR
                         13                                                 (Case assigned to Hon. Dale S. Fischer)
                                           Plaintiff,
                         14          v.                           HI-SHEAR CORPORATION’S
                                                                  ANSWER TO THE ESTATE OF
                         15    HI-SHEAR CORPORATION, a Delaware MARTIN GILTSCH JR. D/B/A
                               corporation, d/b/a LISI AEROSPACE, GILTSCH MANUFACTURING CO.;
                         16                                       THE EXECUTOR,
                                            Defendant.            ADMINISTRATOR, OR TRUSTEE
                         17    HI-SHEAR CORPORATION,              OF THE ESTATE OF MARTIN
                                                                  GILTSCH JR. D/B/A GILTSCH
                         18                 Counter-Claimant,     MANUFACTURING CO.; AND
                                     v.                           GILTSCH MANUFACTURING CO.’S
                         19                                       COUNTERCLAIM
                               CITY OF TORRANCE,
                         20                                       DEMAND FOR JURY TRIAL
                                            Counter-Defendant.
                         21                                       Counterclaim Filed: 8/12/2019
                                                                  Trial Date:         None Set
                         22    HI-SHEAR CORPORATION,
                         23                Third-Party Plaintiff,
                                     v.
                         24
                               SHERIDAN-GRAY, INC., a California
                         25    corporation et al.,
                         26                Third-Party Defendants.
                         27    And Related Counterclaims.
                         28
                                                                      -1-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 2 of 25 Page ID #:4502




                           1         Defendant, Counter-Claimant, Counter-Defendant, and Third-Party Plaintiff
                           2   HI-SHEAR CORPORATION, a Delaware corporation sued and served herein as
                           3   HI-SHEAR CORPORATION, a Delaware corporation, d/b/a LISI AEROSPACE
                           4   ("Hi-Shear") hereby answers the Counterclaim (the “Counterclaim”) (Docket # 338)
                           5   of Third-Party Defendants and Counter-Claimants THE ESTATE OF MARTIN
                           6   GILTSCH JR. d/b/a GILTSCH MANUFACTURING CO.; the executor,
                           7   administrator, or trustee of the estate of MARTIN GILTSCH JR. d/b/a GILTSCH
                           8   MANUFACTURING CO.; and GILTSCH MANUFACTURING CO. (collectively
                           9   “Giltsch”) as follows:
                         10                                          PARTIES
HAMRICK & EVANS, LLP




                         11          1.     Answering Paragraph 1 of the Counterclaim, Hi-Shear states that to the
                         12    extent Paragraph 1 contains legal conclusions, no response thereto is required, and
                         13    that to the extent Paragraph 1 cites documents or statutes, the documents or statutes
                         14    themselves are the best evidence of their contents and speak for themselves. To the
                         15    extent a response is required, Hi-Shear admits that its Third Amended Third-Party
                         16    Complaint (“TATPC”) contains certain allegations against Giltsch.
                         17          2.     Answering Paragraph 2 of the Counterclaim, Hi-Shear states that to the
                         18    extent Paragraph 2 contains legal conclusions, no response thereto is required, and
                         19    that to the extent Paragraph 2 cites documents or statutes, the documents or statutes
                         20    themselves are the best evidence of their contents and speak for themselves. To the
                         21    extent a response is required, Hi-Shear admits that it has leased approximately 14
                         22    acres of real property located at 2600 Skypark Drive, Torrance, California since
                         23    approximately 1954. However, Hi-Shear denies that it caused Giltsch and/or others
                         24    to suffer damages and/or to incur costs, denies any liability to Giltsch and/or others,
                         25    denies that it has acted wrongfully, negligently, intentionally, recklessly, and/or
                         26    unlawfully, denies that it breached any contract, and lacks knowledge or information
                         27    upon which to form a belief regarding the truth of the remaining allegations set forth
                         28    in Paragraph 2 of the Counterclaim, and on that basis denies such allegations.
                                                                         -2-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 3 of 25 Page ID #:4503




                           1                                     JURISDICTION
                           2         3.     Answering Paragraph 3 of the Counterclaim, Hi-Shear states that to the
                           3   extent Paragraph 3 contains legal conclusions, no response thereto is required, and
                           4   that to the extent Paragraph 3 cites documents or statutes, the documents or statutes
                           5   themselves are the best evidence of their contents and speak for themselves. To the
                           6   extent a response is required, Hi-Shear admits that jurisdiction in this forum is
                           7   proper.
                           8                                          VENUE
                           9         4.     Answering Paragraph 4 of the Counterclaim, Hi-Shear states that to the
                         10    extent Paragraph 4 contains legal conclusions, no response thereto is required, and
HAMRICK & EVANS, LLP




                         11    that to the extent Paragraph 4 cites documents or statutes, the documents or statutes
                         12    themselves are the best evidence of their contents and speak for themselves. To the
                         13    extent a response is required, Hi-Shear admits that venue in this District is proper.
                         14               DESCRIPTION OF ACTION/FACTUAL ALLEGATIONS
                         15          5.     Answering Paragraph 5 of the Counterclaim, Hi-Shear states that to the
                         16    extent Paragraph 5 contains legal conclusions, no response thereto is required, and
                         17    that to the extent Paragraph 5 cites documents or statutes, the documents or statutes
                         18    themselves are the best evidence of their contents and speak for themselves.
                         19          6.     Answering Paragraph 6 of the Counterclaim, Hi-Shear states that to the
                         20    extent Paragraph 6 contains legal conclusions, no response thereto is required, and
                         21    that to the extent Paragraph 6 cites documents or statutes, the documents or statutes
                         22    themselves are the best evidence of their contents and speak for themselves. To the
                         23    extent a response is required, Hi-Shear denies that Giltsch is not liable to Hi-Shear
                         24    and that Hi-Shear is not entitled to relief from Giltsch as alleged in the TATPC.
                         25          7.     Answering Paragraph 7 of the Counterclaim, Hi-Shear states that to the
                         26    extent Paragraph 7 contains legal conclusions, no response thereto is required, and
                         27    that to the extent Paragraph 7 cites documents or statutes, the documents or statutes
                         28    themselves are the best evidence of their contents and speak for themselves.
                                                                         -3-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 4 of 25 Page ID #:4504




                           1          FIRST COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                           2              (CONTRIBUTION PURSUANT TO CERCLA SECTION 113)
                           3         8.     Answering Paragraph 8 of the Counterclaim, Hi-Shear re-alleges and
                           4   references its responses to Paragraphs 1 through 7 as though fully set forth and
                           5   incorporated herein.
                           6         9.     Answering Paragraph 9 of the Counterclaim, Hi-Shear states that to the
                           7   extent Paragraph 9 contains legal conclusions, no response thereto is required, and
                           8   that to the extent Paragraph 9 cites documents or statutes, the documents or statutes
                           9   themselves are the best evidence of their contents and speak for themselves. To the
                         10    extent a response is required, Hi-Shear denies the allegations in Paragraph 9 of the
HAMRICK & EVANS, LLP




                         11    Counterclaim.
                         12          10.    Answering Paragraph 10 of the Counterclaim, Hi-Shear states that to
                         13    the extent Paragraph 10 contains legal conclusions, no response thereto is required,
                         14    and that to the extent Paragraph 10 cites documents or statutes, the documents or
                         15    statutes themselves are the best evidence of their contents and speak for themselves.
                         16    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         17    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                         18    others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                         19    and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                         20    information upon which to form a belief regarding the truth of the remaining
                         21    allegations set forth in Paragraph 10 of the Counterclaim, and on that basis denies
                         22    such allegations.
                         23          11.    Answering Paragraph 11 of the Counterclaim, Hi-Shear states that to
                         24    the extent Paragraph 11 contains legal conclusions, no response thereto is required,
                         25    and that to the extent Paragraph 11 cites documents or statutes, the documents or
                         26    statutes themselves are the best evidence of their contents and speak for themselves.
                         27    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         28    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                                                                         -4-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 5 of 25 Page ID #:4505




                           1   others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                           2   and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                           3   information upon which to form a belief regarding the truth of the remaining
                           4   allegations set forth in Paragraph 11 of the Counterclaim, and on that basis denies
                           5   such allegations.
                           6        SECOND COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                           7                (DECLARATORY RELIEF UNDER FEDERAL LAW)
                           8         12.    Answering Paragraph 12 of the Counterclaim, Hi-Shear re-alleges and
                           9   references its responses to Paragraphs 1 through 11 as though fully set forth and
                         10    incorporated herein.
HAMRICK & EVANS, LLP




                         11          13.    Answering Paragraph 13 of the Counterclaim, Hi-Shear states that to
                         12    the extent Paragraph 13 contains legal conclusions, no response thereto is required,
                         13    and that to the extent Paragraph 13 cites documents or statutes, the documents or
                         14    statutes themselves are the best evidence of their contents and speak for themselves.
                         15    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         16    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                         17    others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                         18    and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                         19    information upon which to form a belief regarding the truth of the remaining
                         20    allegations set forth in Paragraph 13 of the Counterclaim, and on that basis denies
                         21    such allegations.
                         22          14.    Answering Paragraph 14 of the Counterclaim, Hi-Shear states that to
                         23    the extent Paragraph 14 contains legal conclusions, no response thereto is required,
                         24    and that to the extent Paragraph 14 cites documents or statutes, the documents or
                         25    statutes themselves are the best evidence of their contents and speak for themselves.
                         26    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         27    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                         28    others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                                                                         -5-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 6 of 25 Page ID #:4506




                           1   and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                           2   information upon which to form a belief regarding the truth of the remaining
                           3   allegations set forth in Paragraph 14 of the Counterclaim, and on that basis denies
                           4   such allegations.
                           5          THIRD COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                           6                  (DECLARATORY RELIEF UNDER STATE LAW)
                           7         15.    Answering Paragraph 15 of the Counterclaim, Hi-Shear re-alleges and
                           8   references its responses to Paragraphs 1 through 14 as though fully set forth and
                           9   incorporated herein.
                         10          16.    Answering Paragraph 16 of the Counterclaim, Hi-Shear states that to
HAMRICK & EVANS, LLP




                         11    the extent Paragraph 16 contains legal conclusions, no response thereto is required,
                         12    and that to the extent Paragraph 16 cites documents or statutes, the documents or
                         13    statutes themselves are the best evidence of their contents and speak for themselves.
                         14    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         15    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                         16    others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                         17    and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                         18    information upon which to form a belief regarding the truth of the remaining
                         19    allegations set forth in Paragraph 16 of the Counterclaim, and on that basis denies
                         20    such allegations.
                         21         FOURTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                         22                           (EQUITABLE INDEMNIFICATION)
                         23          17.    Answering Paragraph 17 of the Counterclaim, Hi-Shear re-alleges and
                         24    references its responses to Paragraphs 1 through 16 as though fully set forth and
                         25    incorporated herein.
                         26          18.    Answering Paragraph 18 of the Counterclaim, Hi-Shear states that to
                         27    the extent Paragraph 18 contains legal conclusions, no response thereto is required,
                         28    and that to the extent Paragraph 18 cites documents or statutes, the documents or
                                                                         -6-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 7 of 25 Page ID #:4507




                           1   statutes themselves are the best evidence of their contents and speak for themselves.
                           2   To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                           3   others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                           4   others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                           5   and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                           6   information upon which to form a belief regarding the truth of the remaining
                           7   allegations set forth in Paragraph 18 of the Counterclaim, and on that basis denies
                           8   such allegations.
                           9         19.    Answering Paragraph 19 of the Counterclaim, Hi-Shear states that to
                         10    the extent Paragraph 19 contains legal conclusions, no response thereto is required,
HAMRICK & EVANS, LLP




                         11    and that to the extent Paragraph 19 cites documents or statutes, the documents or
                         12    statutes themselves are the best evidence of their contents and speak for themselves.
                         13    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         14    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                         15    others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                         16    and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                         17    information upon which to form a belief regarding the truth of the remaining
                         18    allegations set forth in Paragraph 19 of the Counterclaim, and on that basis denies
                         19    such allegations.
                         20          20.    Answering Paragraph 20 of the Counterclaim, Hi-Shear states that to
                         21    the extent Paragraph 20 contains legal conclusions, no response thereto is required,
                         22    and that to the extent Paragraph 20 cites documents or statutes, the documents or
                         23    statutes themselves are the best evidence of their contents and speak for themselves.
                         24    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         25    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                         26    others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                         27    and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                         28    information upon which to form a belief regarding the truth of the remaining
                                                                         -7-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 8 of 25 Page ID #:4508




                           1   allegations set forth in Paragraph 20 of the Counterclaim, and on that basis denies
                           2   such allegations.
                           3          FIFTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                           4                                    (CONTRIBUTION)
                           5         21.    Answering Paragraph 21 of the Counterclaim, Hi-Shear re-alleges and
                           6   references its responses to Paragraphs 1 through 20 as though fully set forth and
                           7   incorporated herein.
                           8         22.    Answering Paragraph 22 of the Counterclaim, Hi-Shear states that to
                           9   the extent Paragraph 22 contains legal conclusions, no response thereto is required,
                         10    and that to the extent Paragraph 22 cites documents or statutes, the documents or
HAMRICK & EVANS, LLP




                         11    statutes themselves are the best evidence of their contents and speak for themselves.
                         12    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         13    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                         14    others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                         15    and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                         16    information upon which to form a belief regarding the truth of the remaining
                         17    allegations set forth in Paragraph 22 of the Counterclaim, and on that basis denies
                         18    such allegations.
                         19           SIXTH COUNTERCLAIM AGAINST COUNTER-DEFENDANT
                         20    (CONTRIBUTION UNDER HAZARDOUS SUBSTANCES ACCOUNT ACT)
                         21          23.    Answering Paragraph 23 of the Counterclaim, Hi-Shear re-alleges and
                         22    references its responses to Paragraphs 1 through 22 as though fully set forth and
                         23    incorporated herein.
                         24          24.    Answering Paragraph 24 of the Counterclaim, Hi-Shear states that to
                         25    the extent Paragraph 24 contains legal conclusions, no response thereto is required,
                         26    and that to the extent Paragraph 24 cites documents or statutes, the documents or
                         27    statutes themselves are the best evidence of their contents and speak for themselves.
                         28    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                                                                         -8-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 9 of 25 Page ID #:4509




                           1   others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                           2   others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                           3   and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                           4   information upon which to form a belief regarding the truth of the remaining
                           5   allegations set forth in Paragraph 24 of the Counterclaim, and on that basis denies
                           6   such allegations.
                           7         25.    Answering Paragraph 25 of the Counterclaim, Hi-Shear states that to
                           8   the extent Paragraph 25 contains legal conclusions, no response thereto is required,
                           9   and that to the extent Paragraph 25 cites documents or statutes, the documents or
                         10    statutes themselves are the best evidence of their contents and speak for themselves.
HAMRICK & EVANS, LLP




                         11    To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                         12    others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                         13    others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                         14    and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                         15    information upon which to form a belief regarding the truth of the remaining
                         16    allegations set forth in Paragraph 25 of the Counterclaim, and on that basis denies
                         17    such allegations.
                         18          26.    Answering Paragraph 26 of the Counterclaim, Hi-Shear states that to
                         19    the extent Paragraph 26 contains legal conclusions, no response thereto is required,
                         20    and that to the extent Paragraph 26 cites documents or statutes, the documents or
                         21    statutes themselves are the best evidence of their contents and speak for themselves.
                         22    To the extent a response is required, Hi-Shear admits that it has leased
                         23    approximately 14 acres of real property located at 2600 Skypark Drive, Torrance,
                         24    California since approximately 1954. However, Hi-Shear denies that it caused
                         25    Giltsch and/or others to suffer damages and/or to incur costs, denies any liability to
                         26    Giltsch and/or others, denies that it has acted wrongfully, negligently, intentionally,
                         27    recklessly, and/or unlawfully, denies that it breached any contract, and lacks
                         28    knowledge or information upon which to form a belief regarding the truth of the
                                                                         -9-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 10 of 25 Page ID
                                                        #:4510



                        1   remaining allegations set forth in Paragraph 26 of the Counterclaim, and on that
                        2   basis denies such allegations.
                        3         27.    Answering Paragraph 27 of the Counterclaim, Hi-Shear states that to
                        4   the extent Paragraph 27 contains legal conclusions, no response thereto is required,
                        5   and that to the extent Paragraph 27 cites documents or statutes, the documents or
                        6   statutes themselves are the best evidence of their contents and speak for themselves.
                        7   To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                        8   others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                        9   others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                       10   and/or unlawfully, denies that it breached any contract, and lacks knowledge or
HAMRICK & EVANS, LLP




                       11   information upon which to form a belief regarding the truth of the remaining
                       12   allegations set forth in Paragraph 27 of the Counterclaim, and on that basis denies
                       13   such allegations.
                       14         28.    Answering Paragraph 28 of the Counterclaim, Hi-Shear states that to
                       15   the extent Paragraph 28 contains legal conclusions, no response thereto is required,
                       16   and that to the extent Paragraph 28 cites documents or statutes, the documents or
                       17   statutes themselves are the best evidence of their contents and speak for themselves.
                       18   To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                       19   others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                       20   others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                       21   and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                       22   information upon which to form a belief regarding the truth of the remaining
                       23   allegations set forth in Paragraph 28 of the Counterclaim, and on that basis denies
                       24   such allegations.
                       25         29.    Answering Paragraph 29 of the Counterclaim, Hi-Shear states that to
                       26   the extent Paragraph 29 contains legal conclusions, no response thereto is required,
                       27   and that to the extent Paragraph 29 cites documents or statutes, the documents or
                       28   statutes themselves are the best evidence of their contents and speak for themselves.
                                                                      -10-
                                                HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 11 of 25 Page ID
                                                        #:4511



                        1   To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                        2   others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                        3   others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                        4   and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                        5   information upon which to form a belief regarding the truth of the remaining
                        6   allegations set forth in Paragraph 29 of the Counterclaim, and on that basis denies
                        7   such allegations.
                        8         30.    Answering Paragraph 30 of the Counterclaim, Hi-Shear states that to
                        9   the extent Paragraph 30 contains legal conclusions, no response thereto is required,
                       10   and that to the extent Paragraph 30 cites documents or statutes, the documents or
HAMRICK & EVANS, LLP




                       11   statutes themselves are the best evidence of their contents and speak for themselves.
                       12   To the extent a response is required, Hi-Shear denies that it caused Giltsch and/or
                       13   others to suffer damages and/or to incur costs, denies any liability to Giltsch and/or
                       14   others, denies that it has acted wrongfully, negligently, intentionally, recklessly,
                       15   and/or unlawfully, denies that it breached any contract, and lacks knowledge or
                       16   information upon which to form a belief regarding the truth of the remaining
                       17   allegations set forth in Paragraph 30 of the Counterclaim, and on that basis denies
                       18   such allegations.
                       19                               AFFIRMATIVE DEFENSES
                       20         Without admitting the truth or accuracy of any of the allegations set forth in
                       21   the Counterclaim, and without assuming the burden of proof on any matters where
                       22   that burden rests on Giltsch, Hi-Shear alleges the following affirmative defenses to
                       23   the claims alleged in the Counterclaim.
                       24                           FIRST AFFIRMATIVE DEFENSE
                       25                             (Failure to State a Cause of Action)
                       26         31.     As a separate and distinct affirmative defense, Hi-Shear alleges that
                       27   the Counterclaim and each purported cause of action and claim for relief set forth
                       28   therein fail to state facts sufficient to constitute a cause of action against Hi-Shear
                                                                      -11-
                                                 HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 12 of 25 Page ID
                                                        #:4512



                        1   and fail to state a claim against Hi-Shear upon which relief may be granted.
                        2                         SECOND AFFIRMATIVE DEFENSE
                        3                             (Act of God, War, or Third Party)
                        4         32.     As a separate and distinct affirmative defense, Hi-Shear alleges that
                        5   the alleged releases or threat of releases of a hazardous substance and any damage
                        6   resulting therefrom were caused solely by (i) an act of God; (ii) an act of war; (iii) a
                        7   third party, other than Hi-Shear’s employees or agents, or a third party other than
                        8   one whose act or omission occurred in connection with a contractual relationship
                        9   with Hi-Shear; or (iv) any combination of the foregoing.
                       10                           THIRD AFFIRMATIVE DEFENSE
HAMRICK & EVANS, LLP




                       11                      (Unnecessary and Inconsistent Response Costs)
                       12         33.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       13   the response costs, if any, incurred by Giltsch were not necessary and are not
                       14   consistent with the National Contingency Plan.
                       15                         FOURTH AFFIRMATIVE DEFENSE
                       16                              (CERCLA Statute of Limitations)
                       17         34.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       18   Giltsch’s claims are barred by the applicable statute of limitations in section 9613(g)
                       19   of CERCLA.
                       20                           FIFTH AFFIRMATIVE DEFENSE
                       21                                   (De Minimus Liability)
                       22         35.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       23   its liability, if any, is de minimus under CERCLA and the policies of the United
                       24   States Environmental Protection Agency and the California Department of Toxic
                       25   Substances Control.
                       26   ///
                       27
                       28   ///
                                                                      -12-
                                                HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 13 of 25 Page ID
                                                        #:4513



                        1                           SIXTH AFFIRMATIVE DEFENSE
                        2                          (Failure to Join Indispensable Parties)
                        3         36.     As a separate and distinct affirmative defense, Hi-Shear alleges that
                        4   Giltsch has failed to join all indispensable parties as required by Rule 19 of the
                        5   Federal Rules of Civil Procedure.
                        6                        SEVENTH AFFIRMATIVE DEFENSE
                        7                         (Reasonable Apportionment of Liability)
                        8         37.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                        9   Giltsch’s claim for joint and several liability is barred since the environmental harm
                       10   allegedly caused by Hi-Shear is divisible, and Hi-Shear’s liability for such harm, if
HAMRICK & EVANS, LLP




                       11   any, is capable of reasonable apportionment.
                       12                         EIGHTH AFFIRMATIVE DEFENSE
                       13                                   (Waiver and Estoppel)
                       14         38.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       15   Giltsch’s claims are barred by the doctrines of waiver and estoppel.
                       16                          NINTH AFFIRMATIVE DEFENSE
                       17                                          (Laches)
                       18         39.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       19   Giltsch’s claims are barred by the doctrine of laches.
                       20                          TENTH AFFIRMATIVE DEFENSE
                       21                                       (Unclean Hands)
                       22         40.      As a separate and distinct affirmative defense, Hi-Shear alleges that
                       23   Giltsch’s claims are barred by the doctrine of unclean hands.
                       24                       ELEVENTH AFFIRMATIVE DEFENSE
                       25                                   (No Proximate Cause)
                       26         41.    As a separate and distinct affirmative defense, Hi-Shear alleges that
                       27   Giltsch’s Counterclaim, and each claim contained therein, are barred on the grounds
                       28   that there is no allegation or proof that the conduct of Hi-Shear was the proximate
                                                                     -13-
                                                HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 14 of 25 Page ID
                                                        #:4514



                        1   cause of the conditions or actual or threatened releases, if any, alleged in the
                        2   Counterclaim, or that the actual or threatened releases alleged in the Counterclaim,
                        3   if any, were the proximate cause of any injury or necessitated the incurrence of any
                        4   response costs in connection therewith.
                        5                         TWELFTH AFFIRMATIVE DEFENSE
                        6                    (Actions Taken in Conformity with Applicable Laws)
                        7         42.    As a separate and distinct affirmative defense, Hi-Shear alleges that the
                        8   Counterclaim, and each claim contained therein, are barred on the grounds that Hi-
                        9   Shear is not liable for any acts or omissions undertaken by or at the direction or
                       10   sufferance of any local, state or federal authority, including, but not limited to, acts
HAMRICK & EVANS, LLP




                       11   or omissions made in accordance with permits, regulations, ordinances, statutes and
                       12   laws applicable at the time the acts or omissions alleged, if any occurred.
                       13                      THIRTEENTH AFFIRMATIVE DEFENSE
                       14                            (Failure to Exercise Ordinary Care)
                       15         43.    As a separate and distinct affirmative defense, Hi-Shear alleges that the
                       16   Counterclaim, and each claim contained therein, are barred to the extent that Giltsch
                       17   and/or its agents failed to exercise ordinary care, caution and prudence to prevent
                       18   the contamination and resulting response costs alleged in the Counterclaim, if any.
                       19                     FOURTHEENTH AFFIRMATIVE DEFENSE
                       20                          (Comparative/Contributory Negligence)
                       21         44.    As a separate and distinct affirmative defense, Hi-Shear alleges that
                       22   Giltsch’s claim for response costs is barred and limited to the extent of any
                       23   comparative and/or contributory negligence of Giltsch which may have contributed
                       24   to or proximately caused the alleged costs, if any.
                       25                        FIFTEENTH AFFIRMATIVE DEFENSE
                       26                                     (Equitable Factors)
                       27         45.    As a separate and distinct affirmative defense, Hi-Shear alleges that,
                       28   pursuant to Section 113(f)(1) of CERCLA, 42 U.S.C. § 9613(f)(1), such equitable
                                                                      -14-
                                                 HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 15 of 25 Page ID
                                                        #:4515



                        1   factors as the Court deems appropriate must be considered in resolving actions for
                        2   contribution under CERCLA. Hi-Shear alleges that, upon application of appropriate
                        3   equitable facts, the share of responsibility borne by Hi-Shear is zero.
                        4                       SIXTEENTH AFFIRMATIVE DEFENSE
                        5                         (No Recovery for Future Response Costs)
                        6         46.    As a separate and distinct affirmative defense, Hi-Shear alleges that,
                        7   under Section 107(a)(4) of CERCLA, 42 U.S.C. § 9607(a)(4), response costs not yet
                        8   incurred are not recoverable, and that Giltsch’s claims must be denied to the extent
                        9   that they include claims for recovery of alleged future costs.
                       10                     SEVENTEENTH AFFIRMATIVE DEFENSE
HAMRICK & EVANS, LLP




                       11                      (No Recovery by Potential Responsible Parties)
                       12         47.    As a separate and distinct affirmative defense, Hi-Shear alleges that,
                       13   under 42 U.S.C. § 9607(a), only an innocent party can bring a cost recovery action.
                       14   Hi-Shear further alleges, upon information and belief, that Giltsch is a potentially
                       15   responsible party under CERCLA. To the extent that any portion of the
                       16   Counterclaim can be construed as being premised on 42 U.S.C. § 9607, the
                       17   Counterclaim is thus barred.
                       18                      EIGHTEENTH AFFIRMATIVE DEFENSE
                       19                        (Costs Do Not Qualify as Response Costs)
                       20         48.    As a separate and distinct affirmative defense, Hi-Shear alleges that
                       21   costs incurred or to be incurred by Giltsch as alleged in the Counterclaim are not
                       22   response costs recoverable from Hi-Shear within the meaning of CERCLA.
                       23                      NINETEENTH AFFIRMATIVE DEFENSE
                       24                         (Actions Conformed to Applicable Laws)
                       25         49.    As a separate and distinct affirmative defense, Hi-Shear alleges that all
                       26   conduct and activities of Hi-Shear alleged in the Counterclaim conformed to
                       27   statutes, government regulations and industry standards based on the state of
                       28   knowledge existing at the times alleged in the Counterclaim.
                                                                     -15-
                                                HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 16 of 25 Page ID
                                                        #:4516



                        1                       TWENTIETH AFFIRMATIVE DEFENSE
                        2                                      (Useful Product)
                        3         50.    As a separate and distinct affirmative defense, Hi-Shear alleges that the
                        4   Counterclaim, and each claim contained therein, are barred or limited on the
                        5   grounds that the hazardous material at issue, to the extent it exists, constituted a
                        6   useful product and is not regulated as a “hazardous waste” under CERCLA or
                        7   California law.
                        8                     TWENTY-FIRST AFFIRMATIVE DEFENSE
                        9                                    (Failure to Mitigate)
                       10         51.    As a separate and distinct affirmative defense, Hi-Shear is informed
HAMRICK & EVANS, LLP




                       11   and believes, and thereon alleges, that if Giltsch has been injured at all, as alleged in
                       12   the Counterclaim on file herein, said injuries and/or damages were caused by the
                       13   failure of Giltsch to mitigate the damages alleged.
                       14                     TWENTY-SECOND AFFIRMATIVE DEFENSE
                       15                                 (Contributory Negligence)
                       16         52.    As a separate and distinct affirmative defense, Hi-Shear is informed
                       17   and believes, and thereon alleges, that the injuries and damages alleged to have been
                       18   suffered by Giltsch in the Counterclaim on file herein, if any, were directly or
                       19   proximately, in whole or in part, caused or contributed to by the negligence,
                       20   carelessness, fault or want of care of other parties and non-parties other than Hi-
                       21   Shear. It is thus necessary that the proportion or degree of negligence or fault of
                       22   each said person or entities, whether parties to this action or not, be judicially
                       23   determined, and that any judgment that might be rendered against Hi-Shear be
                       24   reduced in proportion to the degree of fault contributed to by each and every other
                       25   party, third person, or entity found liable to Giltsch. As against each such third
                       26   person or entity, whether served or not served in this action, whose acts or omissions
                       27   are found to have proximately caused or contributed in any fashion to the injuries, if
                       28   any, alleged to have been suffered by Giltsch herein, Hi-Shear reserves the right to
                                                                      -16-
                                                 HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 17 of 25 Page ID
                                                        #:4517



                        1   bring a third-party complaint and/or Counterclaim and/or move for judgment against
                        2   each such person or entity.
                        3                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                        4                                   (Statutes of Limitations)
                        5         53.    As a separate and distinct affirmative defense, one or more of the
                        6   causes of action in Giltsch’s Counterclaim is barred in whole or in part by the
                        7   applicable statutes of limitations set forth in the California Code of Civil Procedure,
                        8   including, but not limited to, Sections 337, 338, 339, 340, 343, 360.5 and/or any and
                        9   all contractual limitations periods.
                       10                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
HAMRICK & EVANS, LLP




                       11                      (Statutory Defenses Under 42 U.S.C. § 9607(b))
                       12         54.    As a separate and distinct affirmative defense, if a determination is
                       13   made that Hi-Shear disposed of a hazardous substance at the site, which Hi-Shear
                       14   denies, then Hi-Shear alleges that there is no liability pursuant to the provisions of
                       15   42 U.S.C. § 9607(b).
                       16                     TWENTY-FIFTH AFFIRMATIVE DEFENSE
                       17                    (No Joint and Several Liability for Response Costs)
                       18         55.    As a separate and distinct affirmative defense, to the extent that a
                       19   release of hazardous substances has occurred at the site for which Hi-Shear is liable,
                       20   joint and several liability may not be imposed upon Hi-Shear because Giltsch, as a
                       21   potentially responsible party under CERCLA, is limited to a contribution claim and
                       22   is not entitled to recover from Hi-Shear, jointly and severally, the totality of the
                       23   response costs Giltsch alleges it has incurred.
                       24                     TWENTY-SIXTH AFFIRMATIVE DEFENSE
                       25                                          (Acts of Others)
                       26         56.    As a separate and distinct affirmative defense, Hi-Shear is not liable
                       27   because the alleged release or threatened release at issue in the action and any
                       28   damages resulting therefrom were caused solely by the acts or omissions of one or
                                                                        -17-
                                                 HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 18 of 25 Page ID
                                                        #:4518



                        1   more third parties, and Hi-Shear exercised due care with respect the alleged
                        2   hazardous substance(s) concerned.
                        3                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                        4                   (No Substantial Interference with Use and Enjoyment)
                        5         57.    As a separate and distinct affirmative defense, if hazardous substances,
                        6   hazardous wastes, wastes, or solid wastes are present on or beneath the site, such
                        7   substances or wastes do not substantially interfere with Giltsch’s use and enjoyment
                        8   of said property, thus barring Giltsch’s recovery for any alleged nuisance which
                        9   purportedly exists at said site.
                       10                   TWENTY- EIGHTH AFFIRMATIVE DEFENSE
HAMRICK & EVANS, LLP




                       11                                       (Equitable Factors)
                       12         58.    As a separate and distinct affirmative defense, the action is barred, in
                       13   whole or in part, by such equitable factors which the court may apply pursuant to the
                       14   provisions of the Comprehensive Environmental Response, Compensation and
                       15   Liability Act of 1980, 42 U.S.C. §9613(f) and/or the Carpenter-Presley-Tanner
                       16   Hazardous Substance Account Act, California Health & Safety Code, § 25363(e).
                       17                    TWENTY- NINTH AFFIRMATIVE DEFENSE
                       18                                      (Contiguous Property)
                       19         59.    As a separate and distinct affirmative defense, Hi-Shear is, pursuant to
                       20   42 U.S.C. § 9607(q), not liable to Giltsch to the extent that any alleged hazardous
                       21   substances may have migrated from contiguous properties onto property owned or
                       22   operated by Hi-Shear.
                       23                        THIRTIETH AFFIRMATIVE DEFENSE
                       24               (Reservation of Rights to Allege Further Affirmative Defenses)
                       25         60.    As a separate and distinct affirmative defense, Hi-Shear has not
                       26   knowingly or voluntarily waived any applicable affirmative defenses and reserves
                       27   the right to assert and rely upon such other applicable affirmative defenses as may
                       28   become available or apparent during investigation and/or discovery. Hi-Shear
                                                                       -18-
                                                 HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 19 of 25 Page ID
                                                        #:4519



                        1   reserves the right to amend its answer and/or to assert additional affirmative
                        2   defenses and/or to delete certain affirmative defenses in the event that investigation
                        3   and/or discovery indicates that it would be appropriate to do so.
                        4         WHEREFORE, Hi-Shear prays for judgment against Giltsch as follows:
                        5             1. That Giltsch take nothing by way of its Counterclaim;
                        6             2. That Hi-Shear be awarded judgment in this action;
                        7             3. For reasonable attorneys' fees and legal expenses as permitted by
                        8   contract or statute;
                        9             4. For costs of suit; and
                       10             5. For such other and further relief as the Court may deem just and proper.
HAMRICK & EVANS, LLP




                       11
                            DATED: September 3, 2019                     HAMRICK & EVANS, LLP
                       12
                       13
                       14                                            By: /s/ Jeff Poole
                                                                         DAVID L. EVANS
                       15                                                THOMAS P. SCHMIDT
                       16                                                JEFF POOLE
                                                                         Attorneys for Defendant, Counter-
                       17                                                Claimant, Counter-Defendant, and Third-
                                                                         Party Plaintiff HI-SHEAR
                       18                                                CORPORATION
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                      -19-
                                                   HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 20 of 25 Page ID
                                                        #:4520



                        1                              DEMAND FOR JURY TRIAL
                        2          Hi-Shear demands a jury trial on all claims and matters for which it is entitled
                        3   to a trial by jury.
                        4
                            DATED: September 3, 2019                    HAMRICK & EVANS, LLP
                        5
                        6
                        7                                           By: /s/ Jeff Poole
                                                                       DAVID L. EVANS
                        8                                              THOMAS P. SCHMIDT
                        9                                              JEFF POOLE
                                                                       Attorneys for Defendant, Counter-
                       10                                              Claimant, Counter-Defendant, and Third-
HAMRICK & EVANS, LLP




                                                                       Party Plaintiff HI-SHEAR
                       11                                              CORPORATION
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                     -20-
                                                  HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 21 of 25 Page ID
                                                        #:4521



                        1                             CERTIFICATE OF SERVICE
                        2          I certify and state that I am now and at all times herein mentioned was, a
                            citizen of the United States, over the age of eighteen (18) years, a resident of the
                        3   County of Los Angeles, and not a party to the within action or cause. My business
                            address is Hamrick & Evans, LLP, 2600 West Olive Avenue, Suite 1020, Burbank,
                        4   California 91505.
                        5          I hereby certify that I am employed in the office of a member of the bar of
                            this court at whose direction the service was made.
                        6
                                   I further certify that on September 3, 2019, I caused to be served the copies of
                        7   the attached:
                        8         HI-SHEAR CORPORATION’S ANSWER TO THE ESTATE OF
                                  MARTIN GILTSCH JR. D/B/A GILTSCH MANUFACTURING CO.;
                        9         THE EXECUTOR, ADMINISTRATOR, OR TRUSTEE OF THE
                                  ESTATE OF MARTIN GILTSCH JR. D/B/A GILTSCH
                       10         MANUFACTURING CO.; AND GILTSCH MANUFACTURING CO.’S
                                  COUNTERCLAIM on the parties in said action as follows:
HAMRICK & EVANS, LLP




                       11
                                BY REGULAR MAIL: by placing a true copy thereof enclosed in a sealed
                       12        envelope with postage thereon fully prepaid, for collection and mailing at
                                 my place of business following ordinary business practices. Said
                       13        document(s) will be deposited with United States Post Office mail box at
                                 Burbank, California, addressed as follows:
                       14
                                                      SEE ATTACHED SERVICE LIST
                       15
                                BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically
                       16        filed the document(s) with the Clerk of the Court by using the CM/ECF
                                 system. Participants in the case who are registered CM/ECF users will be
                       17        served by the CM/ECF system. Participants in the case who are not
                                 registered CM/ECF users will be serve by mail or by any other means
                       18        permitted by the court rules.
                       19        (Federal) I declare that I am employed in the office of a member of the Bar of
                                  this Court, at whose direction the service was made.
                       20
                                  Executed on September 3, 2019, at Burbank, California.
                       21
                                                                              /s/ Sara Justice
                       22                                                     Sara Justice
                       23
                       24
                       25
                       26
                       27
                       28
                                                                     -21-
                                                HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 22 of 25 Page ID
                                                        #:4522



                        1                                  SERVICE LIST
                        2                    The City of Torrance v. Hi-Shear Corporation
                                                  Case No. 2:17-cv-07732-DSF-JPR
                        3
                        4    Richard Montevideo                          Attorneys for Plaintiff and Counter-
                                                                         Defendant THE CITY OF TORRANCE
                             Alan B. Fenstermacher
                        5
                             RUTAN & TUCKER, LLP                         T: 714-641-5100
                        6    611 Anton Boulevard Suite 1400              F: 714-546-9035
                        7    Costa Mesa, CA 92626-1931
                                                                         afenstermacher@rutan.com
                        8                                                rmontevideo@rutan.com
                        9                                                pjohnson@rutan.com
                                                                         tvanlighten@rutan.com
                       10
HAMRICK & EVANS, LLP




                             Patrick L. Rendon, Esq.                     Attorneys for Third-Party Defendant
                       11                                                and Third-Party Plaintiff
                             Michael L. Lavetter, Esq.                   Magellan Aerospace Middletown, Inc.
                       12    LAMB & KAWAKAMI, LLP
                             333 South Grand Avenue, Suite 4200          T: 213-630-5500
                       13                                                F: 213-630-5555
                             Los Angeles, CA 90071
                       14                                                prendon@lkfirm.com
                                                                         mlavatter@lkfirm.com
                       15                                                lavetter@gmail.com
                                                                         rramirez@lkfirm.com
                       16
                       17    Chris Thomas, Esq.                          Attorneys for Third-Party Defendant
                                                                         and Third-Party Plaintiff
                             Andrea Driggs, Esq.                         Esterline Technologies Corporation
                       18    PERKINS COIE, LLP
                       19    2901 N. Central Avenue, Suite 2000          T: 602.351.8000
                             Phoenix, AZ 85012-2788                      F: 602-648-7000
                       20                                                CThomas@perkinscoie.com
                       21    Donald J. Kula, Esq.                        ADriggs@perkiinscoie.com
                             PERKINS COIE, LLP
                       22    1888 Century Park East, Suite 1700           T: 310-788.9900 – Don Kula
                       23    Los Angeles, CA 90067                        F: 310-788-3399 – Don Kula
                                                                          DKula@perkinscoie.com
                       24                                                 docketla@perkinscoie.com
                       25                                                 YMendez@perkinscoie.com
                       26
                       27
                       28
                                                                  -22-
                                              HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 23 of 25 Page ID
                                                        #:4523



                        1    Tim A. Goetz, Esq.                          Attorney for Third-Party Defendant and
                                                                         Third-Party Plaintiff ROBINSON
                             Tim A. Goetz Law Offices                    HELICOPTER COMPANY, INC.
                        2
                             2901 Airport Drive
                        3    Torrance, CA 90505                          T: 310-539-0508
                                                                         F: 310-539-5198
                        4                                                legal@robinsonheli.com
                                                                         dmt@robinsonheli.com
                        5
                        6
                             Brian M. Ledger, Esq.                       T: 619-696-6700
                        7    Christine J. Gracco, Esq.                   F: 619-696-7124
                        8    Kara Berger Persson, Esq.                   bledger@grsm.com
                             GORDON REES SCULLY &                        egracco@grsm.com
                        9    MANSUKHANI, LLP                             mgonzalez@gordonrees.com
                                                                         kpersson@grsm.com
                       10    101 West Broadway, Suite 2000
                             San Diego, CA 92101
HAMRICK & EVANS, LLP




                       11
                             Eric S. Postma, Esq.                        Attorneys for Third-Party Defendant
                       12                                                TURNING POINT CAPITAL, LLC
                             BITTNER AND HAHS, PC
                       13    4949 Meadows Road,                          T: 503.228.5626
                             Lake Oswego, OR 97035                       F: 503.228.8566
                       14                                                epostma@bittner-hahs.com
                                                                         mmoore@bittner-hahs.com
                       15
                             Law Offices of William J. Beverly           Attorneys for Third-Party Defendant
                       16                                                DASCO ENGINEERING
                             William J. Beverly, Esq.                    CORPORATION
                       17    3424 West Carson Street, Suite 400
                             Torrance, CA 90503                          T: 310.793.7766
                       18                                                F: 310.793.7770
                                                                         Beverlylawcorp.@aol.com
                       19                                                Beverlylawaide@hotmail.com
                       20
                       21    Brian D. Langa, Esq.                        Attorneys for Third-Party Defendant
                                                                         S.B.L. AUTO, INC.
                             Tammy M. J. Hong, Esq.
                       22    DEMETRIOUS, DEL GUERCIO,                    T: 213-624-8407
                       23    SPRINGER AND FRANCIS, LLP                   F: 213-624-0174
                             915 Wilshire Boulevard, Suite 2000
                       24    Los Angeles, CA 90017                       blanga@ddsffirmcom
                       25                                                tmjhong@ddsffirm.com

                       26
                       27
                       28
                                                                  -23-
                                              HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 24 of 25 Page ID
                                                        #:4524



                        1    Erin Kathleen Poppler, Esq.                    Attorneys for Third-Party Defendant
                                                                            DCH TL HOLDINGS, LLC
                             BASSI, EDLIN, HUIE AND BLUM,
                        2
                             LLP                                            T: 213-412-2661
                        3    515 South Flower Street, Suite 1020            F: 213- 652-1992
                                                                            epoppler@behblaw.com
                        4    Los Angeles, CA 90017                          bjarman@behblaw.com
                                                                            dpatel@behblaw.com
                        5                                                   ehagstrom@behblaw.com
                                                                            eserve@behblaw.com
                        6
                             Barry Daniel Alan Bryan, Esq.
                        7    Farheena A. Habib, Esq.                        T: 415-397-9006
                                                                            F: 415-397-1339
                        8    BASSI EDLIN HUI AND BLUM LLP                   bbryan@behblaw.com
                             500 Washington Street, Suite 700               fhabib@behblaw.com
                        9    San Francisco, CA 94111
                       10                                                   Attorneys for Third-Party Defendant
                             Michael Ceja Martinez, Esq.
HAMRICK & EVANS, LLP




                       11                                                   THE UNITED STATES OF
                             U.S. DEPARTMENT OF JUSTICE                     AMERICA, on behalf of the Department
                             888 South Figueroa Street, Suite 1880          of Defense and the Department of the
                       12                                                   Army
                             Los Angeles, CA 90017
                       13                                                   T: 213.894.2941
                       14                                                   F: 213. 652.1992
                                                                            Michael.c.martienz@usdoj.gov
                       15                                                   Efile_eds.enrd@usdoj.gov

                       16
                             Bradley J. Glass, Esq.               Attorneys for Third-Party Defendant
                       17                                         MAGELLAN AEROSPACE,
                             Chris S. Leason, Esq.                MIDDLETOWN, an OHIO
                       18    GALLAGHER & KENNEDY PA               CORPORATION
                             2575 East Camelback Road, Suite 1100
                       19                                         T: 602-530-8000
                             Phoenix, AZ 85016                    F: 602-530-8500
                       20                                         Brad.glass@gknet.com
                                                                  Chris.leason@gknet.com
                       21
                             Charles E. Weir, Esq.                          Attorneys for former Third-Party
                       22                                                   Defendant Rexnord Industries, LLC
                             Jessica Mariani, Esq.
                       23    McDermott, Will & Emery LLP                    T: 310-277-4110
                             2049 Century Park East, Suite 3800             F: 310-277-4730
                       24                                                   cweir@mwe.com
                             Los Angeles, CA 90067                          jmariani@mwe.com
                       25
                       26
                       27
                       28
                                                                     -24-
                                              HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
                       Case 2:17-cv-07732-DSF-JPR Document 351 Filed 09/04/19 Page 25 of 25 Page ID
                                                        #:4525



                        1    Patricia M. O’Toole, Esq.                   Former counsel for Third-Party
                                                                         Defendant and Third-Party Plaintiff
                             The O’Toole Law Firm                        Magellan Aerospace Middletown, Inc.
                        2
                             333 South Grand Avenue, 42nd Floor
                        3    Los Angeles, CA 90071                       T: 213-630-4200
                                                                         F: 213-683-1148
                        4                                                Otoolelaw@earthlink.net
                        5    Robert L. Luty, Esq.                        Attorney for Third-Party Defendant HF
                                                                         GROUP INC., a California corporation
                        6    29900 Hawthorne Boulevard
                             Rolling Hills Estates, CA 90274             T: 310-544-4588
                        7                                                F: 310-544-4580
                                                                         robert@robertlluty.com
                        8
                             Rene P. Tatto, Esq.                         Attorney for Third-Party Defendant
                        9                                                ARCONIC, Inc.
                             David B. Sadwick, Esq.
                       10    TATRO TEKOSK SADWICK LLP                    T: 213.255.7171
HAMRICK & EVANS, LLP




                             333 South Grand Avenue, Suite 4270          F: 213.225.7151
                       11                                                davidsadwick@ttsmlaw.com
                             Los Angeles, CA 90071
                       12
                             Byron P. Gee, Esq.                          Attorneys for Third-Party Defendant
                       13                                                EFCO, INC. d/b/a ERIE PRESS
                             NOSSAMAN LLP                                SYSTEMS
                       14    777 S. Figueroa Street, 34th Floor
                             Los Angeles, CA 90017-1602                  T: 213.612.7800
                       15                                                F: 213.612.7801
                                                                         bgee@nossaman.com
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                                                                  -25-
                                               HI-SHEAR’S ANSWER TO GILTSCH’S COUNTERCLAIM
